IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-40734
                            Conference Calendar



PAUL K. GRUBB,

                                             Plaintiff-Appellant,

versus

WAYNE POWELL, Etc., ET AL.

                                             Defendants,

PETER A. BIDWELL, M.D.,
                                             Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:97-CV-566
                        --------------------
                            June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Paul K. Grubb (Grubb), prisoner # A0721417, appeals the

grant of summary judgment in favor of Peter A. Bidwell, M.D.

(Bidwell), who treated Grubb during his incarceration at the

Newton County (Texas) Correctional Center, in this 42 U.S.C.

§ 1983 action.    Grubb’s    motions for appointment of counsel are

DENIED.   Grubb has not adequately briefed any argument relating

to the district court's grant of summary judgment.         See Grant v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40734
                                -2-

Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).    Claims raised for the

first time in a reply brief will not be considered.     See Yohey v.

Collins, 985 F.2d 222, 224 (5th Cir. 1993).

     Grubb’s appeal is deemed frivolous for failure to brief an

appealable issue.   Accordingly, the appeal is DISMISSED.   5th

Cir. R. 42.2.

     This court's dismissal of this appeal as frivolous counts as

a strike for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).   We caution Grubb

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     MOTIONS FOR APPOINTMENT OF COUNSEL DENIED; APPEAL DISMISSED

AS FRIVOLOUS; SANCTIONS WARNING ISSUED.